                                                                          Case 4:20-cr-00380-YGR Document 46 Filed 08/05/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                     UNITED STATES DISTRICT COURT
                                                                  5                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8

                                                                  9   UNITED STATES OF AMERICA,                         Case No.: 20-cr-380 YGR
                                                                 10             PLAINTIFF,                              ORDER OF REFERRAL TO DETERMINE
                                                                                                                        WHETHER CASES ARE RELATED
                                                                 11          VS.

                                                                 12   DOUGLAS E. ANDERSON,
                               Northern District of California
United States District Court




                                                                 13                DEFENDANT.
                                                                 14

                                                                 15          Pursuant to Criminal Local Rule 8-1, this case is hereby referred to the Honorable Haywood
                                                                 16   Gilliam to consider whether it is related to United States v. Eduardo Guzman, et al, case no. 19-cr-
                                                                 17   655. The parties have no objection to the relation of these two cases.
                                                                 18          IT IS SO ORDERED.
                                                                 19   Date: August 5, 2021                                 _________________________________________
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 20                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
